TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED APRIL 13, 2022



                                      NO. 03-22-00095-CR


                                  Adrian Garza, Jr., Appellant

                                                v.

                                  The State of Texas, Appellee




      APPEAL FROM THE 433RD DISTRICT COURT OF COMAL COUNTY
            BEFORE JUSTICES GOODWIN, BAKER, AND TRIANA
   DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment of conviction entered by the trial court. Adrian Garza, Jr.

has filed a motion to dismiss the appeal.       Therefore, the Court grants the motion, allows

Adrian Garza, Jr. to withdraw his notice of appeal, and dismisses the appeal. Because appellant

is indigent and unable to pay costs, no adjudication of costs is made.